Citation Nr: 1808069	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a skin disability of the bilateral feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987, and from August 2004 to January 2006, with additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from February and October 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2016, the Veteran had a personal hearing before the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board notes that the AOJ last adjudicated these claims in a May 2014 statement of the case (SOC).  Since then, in September 2016, the Veteran was given VA examinations of the shoulder, skin of the feet, and respiratory system.  Additionally, a number of medical records have been associated with the file.  

Pursuant to 38 C.F.R. §  19.31 (2017), a Supplemental Statement of the Case (SSOC) must be furnished when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  In this case, the AOJ did not readjudicate the claim and did not issue the Veteran a SSOC that considered the September 2016 VA examinations or additional medical records.  Thus, a remand is warranted.




Accordingly, the case is REMANDED for the following action:

1.  Issue an SSOC as to the issues of entitlement to service connection for a right shoulder disability, a skin disability of the feet, and a respiratory disability, which includes consideration of the September 216 VA examinations and any other evidence that has been received since the May 2014 SOC.

2.  After adequate opportunity to respond, return the appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 


